      Case 1:10-cr-00041-JRH-BKE Document 104 Filed 07/20/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                         CR 110-041


CHARLES ANTHONY     DAVIS




                                  ORDER




       Defendant    Charles    Anthony    Davis   seeks    relief    under    the

"compassionate release" provision of 18 U.S.C. § 3582(c)(1)(A).

The government opposes the motion.           Upon due consideration, the

Court dismisses Davis's motion as premature for failure to exhaust

administrative remedies.


       As an initial matter, Davis speaks in alternative terms of

releasing him to home confinement.            However, designation of an

inmate's place of confinement is within the absolute discretion of

the    Bureau of Prisons ("BOP").         E.g.,   Jones    v.    Woods, 2019 WL

2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited sources omitted); Brown

V. Atkinson, 2010 WL 3659634, *4 (S.D.             Fla.   Jun.    11, 2010) ("A

federal district court does not have the authority to order an

inmate's placement in a particular facility or program." (cited

sources omitted).)          Accordingly, the Court has no authority to

direct      that   Davis's    remaining   sentence    be    served     on    home

confinement.
      Case 1:10-cr-00041-JRH-BKE Document 104 Filed 07/20/20 Page 2 of 4



        On the other hand, the compassionate release provision of §

3582(c)(1)(A)         provides    a   narrow    path   for     a    defendant   in

'"extraordinary       and   compelling      circumstances"     to   leave   prison

early.      Prior to the passage of the             First Step Act, only the

Director of the BOP could file a motion for compassionate release

in the district court.           The First Step Act modified 18 U.S.C. §

3582(c)(1)(A) to allow a defendant to move a federal district court

for compassionate release, but only "after he has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier."                 In this case, Davis

filed a request for home confinement under the CARES Act^ on April

15, 2020.      The BOP, however, has a different administrative process

for requests to reduce sentence based upon compassionate release.

Davis has not demonstrated that he complied with this process and

therefore, he has not exhausted              his administrative remedies as

required prior to seeking relief in the district court.

        The mandatory exhaustion language of the statute essentially

gives the BOP at least thirty days to consider any request for

compassionate release.           See Ross v. Blake,            U.S.     , 136 S.

Ct.    1850,   1856    (2016)    (finding    that   courts   cannot   ignore    the



^   The CARES Act refers to the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, enacted on March 27, 2020.
     Case 1:10-cr-00041-JRH-BKE Document 104 Filed 07/20/20 Page 3 of 4



mandatory      language      of       the     Prison       Litigation        Reform     Act's

exhaustion     statute even           to    accommodate      special circumstances).

This   waiting      period      is    appropriate         because    the     BOP   is   better

positioned to assess an individual inmate's present circumstances.

In   the    context   of     the      COVID-19        pandemic,      where    the    BOP   has

implemented policies and proactive measures to protect the health

and safety of its prisons' populations,^ and where the Attorney

General has directed the BOP to ''immediately maximize appropriate

transfers to home confinement . . . where COVID-19 is materially

affecting operations,                the expertise and informed assessment of

the BOP should not be heedlessly omitted from the process.                              Accord

United States v. Raia, Case No. 20-1033 {3d Cir. Jan. 3, 2020),

Am. Opinion of Apr. 8, 2020, Doc. 25, at 8 (stating that "[gjiven

BOP's shared desire for a safe and healthy prison environment, .

           strict    compliance            with       §   3582(c)(1)(A)'s          exhaustion

requirement      takes     on    added       - and        critical    - importance" in

connection with the COVID-19 pandemic).                       Accordingly, the Court



2    (See generally Gov't Resp. in Opp'n, Doc. 101, at 6-10 and
sources cited therein.)

2   Memorandum from the Attorney General to the Director of Bureau
of    Prisons,     dated    Apr.    3,    2020,    available    at
https://www.justice.gov/file/1266661/download (last visited Jul.
17, 2020). See also Memorandum from the Attorney General to the
Director of Bureau of Prisons, dated Mar. 26, 2020, available at
https://www.justice.qov/file/1262731/download (last visited Jul.
17, 2020) ("I am hereby directing you to prioritize the use of
your various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19
pandemic.").
                                                  3
      Case 1:10-cr-00041-JRH-BKE Document 104 Filed 07/20/20 Page 4 of 4



will not consider Davis's motion for compassionate release at this

time.


        The Court notes the Government's concession that Davis meets


the criteria of Application Note 1(A)(ii)(I) of U.S.S.G. § 131.13^

the     policy   statement    of    the    Sentencing     Commission     in   the

implementation of compassionate release provision, in that under

the circumstances of the COVID-19 pandemic, his medical condition

qualifies as serious.

        Upon   the   foregoing,    the    Clerk   is   directed    to   TERMINATE

Defendant Charles Anthony Davis's motion for compassionate release

(doc. 100) without prejudice for             Davis to refile after he            has

exhausted his administrative remedies with respect to the COVID-

19 pandemic.

        ORDER ENTERED at Augusta, Georgia, this                    day of July,

2020.




                                                                    EF   JUDGE

                                             UNITED"^^fTATES DISTRICT COURT
                                                        DISTRICT   OF GEORGIA
